Exhibit 10.2

Emergency Economic Stabilization Act Acknowledgement and Agreement

This Acknowledgement and Agreement applies to (1) the revised Change in Control
Agreement between Provident Bankshares Corporation and the Executive named
below, effective January 1, 2009, and (2) any bonus or incentive compensation
arrangement for the Executive.

The Emergency Economic Stabilization Act of 2008 (“EESA”) may restrict
compensation paid to “senior executive officers” during the period that the
United States Treasury holds equity or debt positions of a financial institution
resulting from a purchase under the “Troubled Asset Relief Program” or the
“Capital Purchase Program”. EESA also may prohibit or restrict “golden parachute
payments” to senior executive officers during that period.

Provident Bank may elect to participate in the Troubled Asset Relief Program
and/or the Capital Purchase Program.

The undersigned Executive may be considered a “senior executive officer”, bonus
and incentive compensation for the Executive may be subject to the EESA
prohibitions/restrictions, and payments under the Change in Control Agreement
may constitute “golden parachute payments” that are subject to the
prohibitions/restrictions. Further guidance from the Treasury Department and
other federal government agencies is required before these issues can be
resolved.

By signing below, the Executive acknowledges and agrees that certain benefits
promised under the revised Change in Control Agreement and any bonus and
incentive compensation plans may need to be prohibited or restricted to the
extent required by EESA.

Under the Capital Purchase Program, the Executive must give the United States
Treasury a waiver releasing any claims the Executive may have as a result of
Treasury regulations that modify the terms of benefit plans, arrangements and
agreements so as to eliminate any provisions that would not be in compliance
with the executive compensation and corporate governance requirements of EESA.
By signing below, the Executive agrees to grant such waiver to the extent
required by EESA.

 

WITNESS:     EXECUTIVE:               Name:     Title: